DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending in the application.
This action is in response to applicants' amendment dated January 27, 2021.  Claims 3, 4, 8 and 9 have been amended and claims 18 is newly added.
Response to Amendment
Applicant's arguments filed J, 2020 have been fully considered with the following effect:
With regards to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 1) in the last office action, the applicant’s amendments have been fully considered but they are not persuasive.  The applicant's stated that the preparation of solvates is well known in the art, and there are scientific and patent documents that describe solvate forms of obeticholic species such as WO 2020/039449 or WO 2018/211413.  WO 2020/039449 teaches how to prepare a methanol solvate and WO 2018/211413 teaches a toluene solvate but the applicants’ specification fails to provide any teaching of how to make and/or use any solvates of the compounds claimed herein.
The Examiner would like to point out that solvates do not refer to isolated compounds containing residual solvents.  Solvate does not mean nearly the presence of solvent.  According to US2007/0027328 solvates are solid materials that are obtained when molecules of a compound co-crystallize with a solvent.  Solvates are organic solids made up of molecules that are packed or ordered in a specific arrangement. These molecules are held together by relatively weak forces, such as hydrogen bonding and van der Waals interactions.  The arrangement of the molecules is defined by a unit cell, which is the smallest repeating unit of a crystal.  These different arrangements determine the crystal form of the material and…include solvates.  The solvent co-crystallizes with the compound in a specific arrangement.  X-ray 
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention, for reasons of record and stated above.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, labeled paragraph 2a) in the last office action, which is hereby withdrawn. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1) anticipation or 35 U.S.C. 103 obviousness rejection, labeled paragraph 3) in the last office action, which is hereby withdrawn. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1) anticipation or 35 U.S.C. 103 obviousness rejection, labeled paragraph 4) in the last office action, which is hereby withdrawn. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 102(a)(1) anticipation or 35 U.S.C. 103 obviousness rejection, labeled paragraph 5) in the last office action, which is hereby withdrawn.

With regards to the objection to Claims 8 and 9, labeled paragraph 6 in the last office action, the applicant’s amendments have been fully considered but they are not persuasive.  The applicants’ stated that Claims 8 and 9 have been amended to further clarify the definition of R1.  However, Claim 9 is dependent upon claim 8 and claim 1, i.e. see line 12.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624